Citation Nr: 0841369	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 until 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
right ear hearing loss and established a disability rating of 
0 percent.

The June 2007 rating decision also denied entitlement to 
service connection for an enlarged prostate.  The veteran has 
not submitted a notice of disagreement with regard to that 
decision.  

In May 2008, subsequent to issuance of the statement of the 
case (SOC), the veteran submitted evidence pertinent to the 
claims on appeal. A form waiving RO consideration of this 
evidence was received in October 2008.  See 38 C.F.R. § 
20.1304 (2008).

The veteran testified before the undersigned at a 
videoconference hearing in May 2008.  A copy of this 
transcript has been associated with the claims file.


FINDING OF FACT

The veteran has Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159(c)(d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim(s), whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2008).
VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  

The veteran has been afforded a VA auditory examination and a 
sufficient medical opinion has been obtained.  The veteran's 
representative contends that a new auditory examination is 
warranted as the May 2007 VA examination was inadequate.  He 
pointed to various past difficulties the Salem VA purportedly 
had in conducting the auditory examinations, difficulties 
which have led to the hiring of a new technician to conduct 
these examinations.  It was not known whether the previous 
technician had performed the veteran's auditory examination.  
A private auditory examination was submitted in support of 
the veteran's claim.  

The representative, however, has not pointed to any specific 
deficiencies with the veteran's May 2007 auditory 
examination.  As discussed more fully below, the May 2007 VA 
auditory examination demonstrated a greater level of right 
ear hearing loss than the May 2008 private auditory 
examination demonstrated.  The veteran has not reported a 
change in his hearing since the last examination, and there 
is no evidence of a change in his disability.  Absent such 
evidence a new examination is not required.

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.

Right Ear Hearing Loss

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2008).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear. 38 C.F.R. § 
4.85 (2008).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz. The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 (2008).

Factual Background

The veteran underwent a VA auditory examination in May 2007.  
Examination revealed right ear thresholds between 10 and 70 
decibels at between 1000 and 4000 Hertz, and left ear 
thresholds between 15 and 20 decibels at the same thresholds.  
The average right ear threshold was 35.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 94 percent in the left ear.

Neither of these examinations and evaluations demonstrated an 
exceptional pattern of hearing loss as defined in 38 C.F.R. 
§ 4.86 (2008).

At his May 2008 Board hearing, the veteran made no 
statements, but his representative argued that examinations 
conducted at the same facility as that at which the veteran 
received his examination tended to show virtually no hearing 
loss, while examinations at a hearing aid center tended to 
show greater hearing loss.  He also reported that the 
audiologist at the VA facility had been released from her 
duties, but he was uncertain if she had conducted the 
veteran's examination. The representative reported that he 
would obtain independent hearing examinations and submit 
those results.

A private auditory examination was conducted in May 2008.  
Examination revealed right ear thresholds between 5 and 75 
decibels at between 1000 and 4000 Hertz, and left ear 
thresholds between 5 and 20 decibels at the same thresholds.  
The average right ear threshold was 33.75.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 100 percent in the left ear.

Analysis

The veteran's right ear hearing loss does not result in a 
compensable disability rating under VA regulations.

Using Table VI, the veteran's May 2007 audiology examination 
revealed Level I hearing in the right ear.  Level I hearing 
impairment in one ear with normal hearing in the other ear is 
considered noncompensably disabling.  As the results of this 
VA examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application.  38 C.F.R. §§ 4.85(c), 4.86 (2008).

The veteran's May 2008 audiological examination revealed 
Level I hearing in the right ear.  Level I hearing impairment 
in one ear with normal hearing in the other ear is considered 
noncompensably disabling.  As the results of this VA 
examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application. 38 C.F.R. §§ 4.85(c), 4.86 (2008).

Where a veteran has deafness compensable to a degree of 10 
percent or more in one ear as the result of service connected 
disability, deafness in the other non-service connected ear 
will be rated as part of the service connected disability.  
38 U.S.C.A. § 1160(a)(3) (West Supp. 2008).  These provisions 
are of no benefit to the veteran because he does not have 
service connected hearing loss in the right ear that is 10 
percent or more disabling, and because he also has level I 
hearing loss in the non-service connected left ear.  Even if 
the hearing loss in each ear were rated together, the 
evaluation would be noncompensable.  38 C.F.R. § 4.85.

There is no competent evidence of hearing loss that has met 
the schedular criteria for compensable evaluation since the 
effective date of service connection.



Extraschedular Ratings

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2008).  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There have been no reported 
periods of hospitalization attributable to the veteran's 
right ear hearing loss since the filing of this claim, nor 
has the veteran claimed that his hearing loss has markedly 
interfered with his employment.  The veteran's hearing 
difficulties, namely difficulty understanding women's or 
children's voices and hearing with background noise, is 
contemplated by the rating schedule.

In the absence of exceptional factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


